     Case 1:20-cv-00171-KD-N Document 12 Filed 09/11/20 Page 1 of 1               PageID #: 12


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

CEDRIC SEARIGHT,                                      )
    Plaintiff,                                        )
                                                      )
v.                                                    )        CIVIL ACTION 1:20-00171-KD-N
                                                      )
TIFFANY MCCORD, et al.,                               )
     Defendants.                                      )

                                              JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED without prejudice pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure as no other lesser sanction will suffice.

       DONE and ORDERED this the 11th day of September 2020.

                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE
